Citation Nr: 1242076	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-32 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to retroactive induction into a vocational rehabilitation training program under Chapter 31, Title 38, of the United States Code, prior to November 6, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 20, 1986 to February 28, 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 decision of a vocational rehabilitation counselor.

As support for this claim, in July 2012 the Veteran testified at a hearing at the Department of Veterans Affairs (VA) Regional Office (RO) in San Antonio, Texas, before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The RO in San Antonio is a satellite office of the RO in Houston, which certified her appeal to the Board.


FINDING OF FACT

The Veteran was awarded Chapter 30 educational assistance benefits for the period of January 9, 2006 until November 6, 2006.


CONCLUSION OF LAW

Prior to November 6, 2006, retroactive induction into a Chapter 31 program is not warranted.  38 U.S.C.A. § 3100. (West 2002); 38 C.F.R. §§ 21.1, 21.40, 21.35, 21.53, 21.57, 21.282 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA enhanced the procedural assistance that VA must provide Veterans in certain cases, including insofar as notifying them of the type of information and evidence needed to substantiate their claims and apprising them of their and VA's respective responsibilities in obtaining this supporting evidence.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  If the VCAA is applicable, the Board must ensure that the required notice and assistance obligations have been satisfied.

There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Retroactive Induction

The Veteran maintains that she originally applied for VA vocational rehabilitation benefits in February 2006, so the same month her military service ended, so should be granted benefits from that date.  During her July 2012 hearing before the Board, she testified that she received Chapter 30 educational assistance benefits to attend college for her first year after her discharge from service, during 2006, but maintains she should be paid the difference between the two VA educational programs, Chapter 30 and Chapter 31, since she would have been paid more for Chapter 31 seeing as though she had an application pending for that benefit, and since she was entitled to that benefit.  She says she only got "credit" from November 2006 onward for Chapter 31, since that is the date VA says that her application was received.

The purpose of Chapter 31, Title 38, of the United States Code, is to provide for all services and assistance necessary to enable eligible Veterans to achieve independence in daily living and, to the maximum extent feasible, become employable and obtain and maintain suitable employment. 38 U.S.C.A. § 3100; 38 C.F.R. §§ 21.1(a), 21.70.

The three "basic requirements" for eligibility for Chapter 31 vocational rehabilitation training are set out in 38 C.F.R. § 21.1(b).  The first requirement is that of a basic entitlement to services under 38 C.F.R. § 21.40 (having an employment handicap or serious employment handicap per 38 C.F.R. § 21.44, as relevant).  See generally 38 C.F.R. § 21.1(b)(1).  For the first requirement, the applicable law and VA regulations provide that a person shall be entitled to rehabilitation benefits under Chapter 31 if such person is a Veteran who has a service-connected disability rated at 20 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by VA to be in need of rehabilitation because of an "employment handicap."  38 U.S.C.A. § 3102(1); 38 C.F.R. § 21.40.  In addition, the Veteran may instead have a service-connected disability that is compensable at 10 percent that was incurred in or aggravated in service on or after September 16, 1940, and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2); 38 C.F.R. § 21.40.

The second requirement under 38 C.F.R. § 21.1(b) is that the services necessary for training and rehabilitation must be identified by VA and the Veteran.  38 C.F.R. § 21.1(b)(2).

The third requirement is that VA and the Veteran must develop a written plan describing the program goals and the means through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

A Veteran having basic entitlement may be provided a program of rehabilitative services during the twelve-year period following discharge.  The beginning date of the twelve-year period is the day of a Veteran's discharge from active service, or, if later, the date VA notifies a Veteran of the grant of a compensable service-connected disability.  The ending date is twelve years from the beginning date.  38 C.F.R. §§ 21.41, 21.42, 21.44.

The basic period of eligibility of a Veteran with a "serious employment handicap", however, may be extended when the Veteran's employment and particular handicap necessitate an extension as necessary to pursue a vocational rehabilitation program.  38 C.F.R. § 21.44.  Additionally, in general, the basic period of entitlement that may be authorized for a program of rehabilitation under Chapter 31 is not to exceed 48 months.  38 C.F.R. § 21.78(a).  Likewise, if the Veteran has a "serious employment handicap," the duration of the program may be extended beyond 48 months for the number of months necessary to complete a rehabilitation program in certain circumstances, including enabling the Veteran to complete a period of rehabilitation to the point of employability.  38 C.F.R. § 21.78(c).

A Veteran seeking Chapter 31 vocational rehabilitation training will be assigned a specific case status.  See 38 C.F.R. § 21.180(a).  The initial case status is "applicant" status.  38 C.F.R. § 21.182.  Once the existence of a qualifying service-connected disability is established under 38 C.F.R. § 21.40(a), an""initial evaluation" is scheduled. 38 C.F.R. § 21.50(a).  If a Veteran attends the appointment for an initial evaluation the Veteran progresses to "evaluation and planning status."  See 38 C.F.R. § 21.180(e)(1)-(4).  

During evaluation and planning status, it is determined whether the Veteran has an employment handicap under 38 C.F.R. § 21.40(b) and whether achievement of a vocational goal is feasible, and a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, 38 C.F.R. § 21.57 provides for an extended evaluation, and the Veteran's case may be assigned to "extended evaluation status."  38 C.F.R. § 21.57(a); see 38 C.F.R. § 21.188 (outlining the procedures for moving an applicant from "evaluation and planning" status to "extended evaluation" status).  

If the Veteran completes "evaluation and planning status," he or she moves to "rehabilitation to the point of employability" status, from there to "employment services" status, and from there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

During the course of this appeal, effective February 19, 2010, VA promulgated new regulations amending the rating criteria for retroactive induction into a vocational rehabilitation program.  See 75 Fed. Reg. 3,163-3,165 (Jan. 20, 2010) (codified at 38 C.F.R. § 21.282).

The earlier pertinent VA regulation provided that a Veteran may be inducted into a vocational rehabilitation program retroactively when all of the following conditions are met: 

(i) The period for which retroactive induction is requested is within the Veteran's basic period of eligibility or extended eligibility; 

(ii) The Veteran was entitled to disability compensation during the period for which retroactive induction is requested, and met the criteria of entitlement to vocational rehabilitation for that period; and 

(iii) The training the Veteran pursued during the period is applicable to the occupational objective that is confirmed in initial evaluation to be compatible with his or her disability, consistent with his or her abilities, interests, and aptitudes, and otherwise suitable for accomplishing vocational rehabilitation. 

However, a Veteran shall not be inducted into a vocational rehabilitation program retroactively if any of the following conditions exist even though all those conditions are met: 

(i) Timely induction was prevented by the Veteran's lack of cooperation in completing an initial evaluation; 

(ii) The Veteran has previously received benefits under another VA program of education or training for any period for which retroactive benefits are being requested under chapter 31; 

(iii) A period of extended evaluation is authorized to determine the reasonable feasibility of a vocational goal; or 

(iv) The Veteran's claim is not received within the time limits.  

See 38 C.F.R. § 21.282 (in effect prior to February 19, 2010).

But effective February 19, 2010, retroactive induction into a rehabilitation program may be authorized for a past period under a claim for vocational rehabilitation benefits when all of the following conditions are met: 

(1) The past period is within - 

(i) A period under § 21.40(c) during which a service member was awaiting discharge for disability; or 

(ii) A period of eligibility under §§ 21.41 through 21.44 or 38 U.S.C. 3103. 

(2) The individual was entitled to disability compensation under 38 U.S.C. chapter 11 during the period or would likely have been entitled to that compensation but for active-duty service. 

(3) The individual met the criteria for entitlement to vocational rehabilitation benefits and services under 38 U.S.C. Chapter 31 in effect during the period. 


(4) VA determines that the individual's training and other rehabilitation services received during the period were reasonably needed to achieve the goals and objectives identified for the individual and may be included in the plan developed for the individual (see §§ 21.80 through 21.88, and §§ 21.92 through 21.98). 

(5) VA has recouped any benefits that it paid the individual for education or training pursued under any VA education program during any portion of the period. 

(6) An initial evaluation was completed under § 21.50. 

(7) A period of extended evaluation is not needed to be able to determine the reasonable feasibility of the achievement of a vocational goal. 

See 38 C.F.R. § 21.282 (effective February 19, 2010); see also 75 Fed. Reg. 3,163 - 3,165 (Jan. 20, 2010).

In this case, a review of the claims file reflects that a claim for VA compensation and pension benefits was received in February 2006.  In a June 2006 rating decision, the Veteran was granted service connection for various disabilities, effective from March 1, 2006, the day after her military service had ended when she had returned to life as a civilian.  The combined rating for her disabilities was 70 percent.  Thus, the earliest possible date for any potential award of Chapter 31 benefits is March 1 2006, the effective date of service connection.

On November 6, 2006, the specific claim for VA Chapter 31 vocational rehabilitation assistance benefits was received from the Veteran.  However, even considering the earlier application (the one dated in February 2006) as also being an application for Chapter 31 benefits, she still is not entitled to retroactive induction.  While the new version of the pertinent VA regulation, 38 C.F.R. § 21.282, permits VA to basically pay the difference between two educational programs (recouping the benefits that it paid the individual for education or training pursued under any VA education program during any portion of the period) under 38 C.F.R. § 21.282(c)(5) (2011-2012), the earlier version of this regulation prohibited payment under Chapter 31 if the Veteran had previously received benefits under another VA program of education or training for any period for which retroactive benefits were being requested under Chapter 31.  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended criteria can be applied only prospectively for periods from and after the effective date of the regulatory change.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

Here, the Veteran is requesting payment for the a training period years prior to the change in the pertinent regulation.  She admits, and the record substantiates, that she was awarded Chapter 30 educational assistance benefits beginning in January 2006, and covering the time period in question, from February 2006 to November 6, 2006.  Accordingly, her claim for Chapter 31 benefits for that time period, including the monetary difference between the awarded Chapter 30 benefits and the sought after Chapter 31 benefits, must be denied, as this form of a duplication of benefits was not permitted under the former version of 38 C.F.R. § 21.282.


ORDER

Entitlement to retroactive induction into a vocational rehabilitation training program under Chapter 31, Title 38, of the United States Code, prior to November 6, 2006, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


